McGuire, J.
concurs in a separate memorandum as follows:
Although I agree with the crux of the majority’s analysis, I write separately to underscore that the admissibility of the statement defendant made to the babysitter does not depend in the slightest on whether it falls within the Hillmon doctrine (see Mutual Life Ins. Co. v Hillmon, 145 US 285 [1892]). It unquestionably is an admission, and thus its admissibility does not turn on whether it passes muster under another, independent exception to the hearsay rule. If the prosecution offered evidence in a murder case that the defendant approached a police officer in a state of great agitation and exclaimed that he had just shot his spouse, his statement to that effect would be admissible regardless of whether the prosecution also could show it was an “excited utterance” or that the attendant circumstances established its reliability.
*415With respect to the Hillmon doctrine, however, I understand the People’s position (both at trial and on appeal) to be simply that it affords additional support for admitting the statement into evidence. For the reasons stated by the majority, I agree with the People’s position. Moreover, as the majority correctly observes, People v Smith (79 NY2d 309, 315 [1992]) makes clear that no principle of law requires that defendant’s statement be accepted at face value or not at all.
Nor does common sense. To illustrate, suppose that in a murder case the prosecution proposed to call a witness to testify that a month before the alleged murder the defendant said the following: “I’m so mad at [the victim] right now, I would like to kill him.” Surely the statement would be admissible despite being couched in the “here and now.” Alternatively, suppose the statement was, “If I thought I could get away with it, I would kill [the victim].” Surely the statement would not be inadmissible on the ground that it, to use the dissenter’s expression, “reflects, if anything a forbearance or lack of intent towards the [victim].” In both hypotheticals, and in this case, the statements are probative of the speaker’s intent despite the particular terms used to hedge his intent. Put differently, because intent can be manifested in unequivocal statements (e.g., “I am going to kill V” or “I am going to have sex with V”), it does not follow that less unequivocal statements are not probative of intent.
Viewed in a commonsense fashion, defendant’s statement is highly probative of an intention to commit the very crime against the complainant with which he was charged and for which he was convicted. Although I agree that the statement fairly can be viewed as a “threat” to commit that crime, the point need not be debated. As the Court of Appeals made clear in Stokes v People (53 NY 164, 175 [1873]), a threat to commit a crime is admissible precisely because it is probative of the defendant’s intent to commit the crime.
Of course, the statement’s obvious legal status as an admission was not alone sufficient to justify admitting it into evidence. Rather, and as the trial court recognized, because the statement was inextricably linked with the uncharged criminal conduct by defendant, the trial court was required to determine whether its probative value outweighed the risk of undue prejudice to him (see People v Till, 87 NY2d 835, 836-837 [1995]). Our conclusion that the trial court did not improvidently exercise its discretion in determining to admit the statement and the contemporaneous conduct (see People v Tosca, 98 NY2d 660, 661 [2002]) is not undercut at all by the length of the *416deliberations. If the jury had deliberated for just an hour, the dissent could maintain with equal logic that the shortness of the deliberations demonstrates the prejudice to defendant. The propriety of the court’s discretionary determination is not and cannot be affected by such subsequent events.*

 Drawing conclusions about the strength of the People’s case from the length of the jury’s deliberations and its notes is perilous in any event. Here, the jury deliberated for a little more than four full days, and deliberations repeatedly were interrupted by lengthy read-hacks of testimony in response to the jury’s requests. At no point, moreover, did the jury ask the court to explain its instructions on the law. For all that appears in the record, it may be that the jury struggled with the first-degree (forcible) rape charges for four days, and quickly reached a verdict on the second-degree rape charges after eventually determining the People had not proven the forcible rape charges beyond a reasonable doubt. Whatever else might fairly be gleaned from the record, the jury’s discriminating verdict suggests it followed the court’s limiting instructions and was not overwhelmed by the uncharged crime evidence (see People v Till, 87 NY2d at 837 [upholding admission of uncharged crime evidence and noting that “the jury rendered a discerning and discrete verdict finding defendant guilty only on the illegal weapons possession count and acquitting him on the others”]).